THE COURT
held, that the granting of these terms of surrender was “the exercise of a belligerent right, sanctioned by the laws of war; and not that of sovereignty, as distinguished from belligerent The sovereignty of the government did not reside in the president as the military chief of the nation, and he could not delegate to his subordinate officers in the field any right of sovereignty which did not properly pertain to him in his military character, under the constitution and laws of the United States;” that the agreement was a military parole, intended to terminate with the war; that the court would certainly not have permitted the prisoner to have been arrested on its process, during the war; but that the war was now ended.
THE COURT accordingly refused to discharge the prisoner, but admitted him to bail.